DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to recite the limitations of previous claim 8.  Specifically, claim 1 now recites a range of the maleic acid modification rate of the maleic-acid-modified polyolefin.  The Applicant has argued that the disclosures of Terauchi and Sakashita do not teach the invention recited in pending claim 1 as neither teach the maleic acid modification rate.  Additionally, the Applicant has argued that unexpectedly superior results are obtained by confining the maleic acid modification rate to a value within the range recited in pending claim 1.  As support for this, the Applicant cites p. 3 lines 28-33 and p. 4 lines 11-15 of the instant specification.  However, the Applicant has not provided any evidence to substantiate the claim for unexpectedly superior results.  All of the inventive and comparative examples presented in the instant specification utilize maleic acid modified polyolefin resins having maleic acid modification rates within the recited range.  As such, it is not possible to determine whether the improved properties alleged by the Applicant arise from confining the maleic acid modification rate to a value within the claimed range.  As such, the Applicant has not demonstrated the criticality of the range and the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi et al. (US PGP 2013/0344430).
Terauchi teaches a toner comprising a resin C as a component, wherein resin C is taught to include a vinyl-based resin component and a polyolefin resin component bonded to each other (Abstract, [0027] and [0031]).  As a suitable resin C Terauchi teaches the use of maleic-acid-modified polypropylene ([0119] and [0121]).  The resin C is taught to have a weight average molecular weight of from 6,000 to 100,000 ([0107]).  Terauchi does not teach a ½ outflow temperature, however, the Applicant teaches that when the weight average molecular weight of the polypropylene block is 100,000 or less, the ½ outflow temperature and melt viscosity do not become too high (see p. 4 ln. 6-10 of the instant specification).  As Terauchi teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Terauchi will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  Terauchi further teaches that the toner comprises a wax and a colorant ([0180-183] and [0187-188]).  The toner is further taught to be stored and supplied in a toner cartridge ([0355]).  Additionally, Terauchi also teaches the image forming method recited by the Applicant in pending claim 9 utilizing the toner described above ([0004]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi.  Terauchi further teaches that the polyolefin block of the resin C should comprise between 1 to 90 mass% of the resin C ([00109]).  As such, it is clear that his range will overlap the content range recited by the Applicant in pending claim 12.  Terauchi is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have optimized the maleic acid modification rate of the resin C of Terauchi. 


Claims 1-7, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US PGP 2012/0288791).
Sakashita teaches a toner comprising a graft polymer having a polyolefin block and a vinyl block (Abstract, [0106]).  The polyolefin block is taught to be a maleic acid-modified polypropylene resin ([0116-118]).  The weight average molecular weight of the resin is taught to be preferably be in the range of 6,000 to 100,000 ([0104]).  As Sakashita teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Sakashita will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  The toner may be a white toner as Sakashita teaches the use of white colorants such as titanium oxide and zinc oxide ([0139]).  The toner is further taught to include an ester-based release agent ([0065]).  Sakashita further teaches a developer container ([0292-293]) as well as an image forming apparatus and image forming method comprising the limitations recited in the Applicant’s pending claims 8-9 ([0295-313]).  As a recording medium on which to transfer/fix the developed image Sakashita teaches that any medium can be used which would include plastic ([0310]).  Sakashita teaches a graft polymer having a polyolefin block and a vinyl block wherein the polyolefin block is taught to be a maleic acid-modified polypropylene resin, but does not teach a specific embodiment comprising said polyolefin block.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita.
Sakashita further teaches that the graft polymer comprises 30% by weight of the polyolefin ([0084]) and the content of the graft polymer relative to the release agent is 30 to 100 parts by weight based on 100 parts by weight of the release agent ([0121]).  As such, the amount of the graft polymer is understood to include values within the range recited in pending claims 12 and 20.  Furthermore, according to Table 11 of Sakashita the toner includes (Example 1 is relied upon here) 62 parts of a first binder resin, 22 parts of a prepolymer, 80 parts of release agent dispersion (of which 8 parts are the graft polymer, 8 parts release agent and the balance is a solvent, see Table 10) and 12 parts of a master batch (with a solid content or 80% or 9.6 parts of solids, see ([0405]).  As such, the total solids content of Example 1 is 101.6 with 8 parts of release agent and 8 parts of graft polymer.  Therefore, each of the release agent and graft polymer are present in an amount of 7.87% (8/101.6 x 100% = 7.87%).  Sakashita further teaches that the polyolefin block of the graft polymer may include polybutylene ([0088-90]).  Sakashita is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have optimized the maleic acid modification rate of the graft polymer of Sakashita. Additionally, the toner is further taught to comprise an additional polyester ([0191] and [0332-374]).

Claim(s) 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US PGP 2012/0288791) in view of Nakamura et al. (US PGP 2010/0279220).
The complete discussion of Sakashita above is included herein.  Sakashita does not specifically teach the use of plastic substrates upon which to print in the image forming method.
Nakamura teaches an image forming method and further teaches that the use of plastic substrates are well known in the art ([0085]).  Additionally, Nakamaura teaches that polyethylene terephthalate films are known to have high strength even after repeated recycling ([0085]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of instant application to have utilized known plastic substrates such as those taught by Nakamura et al. in the image forming method of Sakashita et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	07/02/2022